 

Exhibit 10.2

 

 



VOTING AND SUPPORT AGREEMENT

 

THIS AGREEMENT made the 31st day of August, 2016

 

BETWEEN:

 

SUNOVION CNS DEVELOPMENT CANADA ULC, a corporation governed by the laws of
British Columbia.

 

(the “Purchaser”)

 

- and -

 

[SHAREHOLDER] (the “Shareholder”)

 

WHEREAS:

 

1.The Purchaser intends to acquire all of the outstanding common shares (the
“Common Shares”) and Common Share purchase warrants (the “Warrants”) in the
capital of Cynapsus Therepeutics Inc. (the “Company”), a corporation governed by
the laws of Canada, by way of a statutory plan of arrangement (the
“Arrangement”) on the terms and subject to the conditions set forth in the
arrangement agreement dated the date hereof between the Company and the
Purchaser (including the Plan of Arrangement attached as Schedule “A” thereto,
the “Arrangement Agreement”).

 

2.The Shareholder is the registered and/or direct or indirect beneficial owner
of, or exercises control or direction over:

 

(a)The Common Shares set out in Schedule A hereto;

 

(b)The Warrants set out in Schedule A hereto; and

 

(c)Any other securities convertible or exchangeable into, or exercisable to
acquire, Common Shares (including Options) as set out in Schedule A hereto (such
securities, together with any other of such securities acquired by the
Shareholder during the term of this Agreement, the “Convertible Securities”).

 

Such Common Shares and Warrants, together with any Common Shares acquired by the
Shareholder (whether by exercise of any Warrants, conversion, exchange or
exercise of any Convertible Securities or otherwise) during the term of this
Agreement, being the “Subject Shares”.

 

3.Pursuant to the Arrangement Agreement, the Shareholder shall receive $40.50
for each Common Share in accordance with the terms and conditions set forth in
the Arrangement Agreement and the Plan of Arrangement.

 

4.Pursuant to the Arrangement Agreement, the Shareholder shall receive the
excess of $40.50 over the exercise price of each Warrant or Convertible
Security.

 

5.As a condition to the willingness of the Purchaser to enter into the
Arrangement Agreement and incur the obligations set forth therein, the Purchaser
has required that the Shareholder enter into this Agreement.

 



 

 2 

 



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto), the parties hereto agree as follows:

 

1.Definitions

 

Capitalized terms used herein and not defined shall have the meanings set forth
in the Arrangement Agreement.

 

2.Representations, Warranties and Covenants of the Shareholder

 

The Shareholder represents and warrants to the Purchaser as follows as at the
date hereof and immediately prior to the time at which the Subject Shares are
acquired pursuant to the Arrangement, and acknowledges that the Purchaser is
relying upon such representations and warranties in connection with the matters
contemplated by this Agreement:

 

(a)Organization and Authority. If the Shareholder is not an individual, the
Shareholder is validly existing under the laws of its jurisdiction of formation,
continuance, incorporation or organization. The execution and delivery of this
Agreement by the Shareholder and the consummation by it of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
and no other approvals or proceedings on the part of the Shareholder are
necessary to authorize this Agreement or the transactions contemplated by this
Agreement. The Shareholder has all necessary power, authority and capacity to
enter into this Agreement and to carry out all of its obligations hereunder.

 

(b)Enforceability. This Agreement has been duly executed and delivered by the
Shareholder and constitutes a valid and binding obligation of the Shareholder,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium and other laws
relating to or affecting creditors’ rights generally and to general principles
of equity.

 

(c)No Conflicts. If applicable, the execution and delivery by the Shareholder of
this Agreement and the performance by the Shareholder of its obligations
hereunder and the completion of the transactions contemplated by this Agreement
will not result (with or without notice or the passage of time or the happening
of any other event or condition) in a violation or breach of, require any
consent to be obtained under, constitute a default under any provision of, or
give rise to any termination rights under any provision of (i) the constating
documents of the Shareholder (if applicable), (ii) assuming the timely filing of
such reports as may be required under Securities Laws, any applicable Laws,
(iii) any resolution of Shareholder’s board of directors or similar body (or any
committee thereof) or of Shareholder’s securityholders (as applicable), or (iv)
any obligations to which it is a party or by which it is bound, including,
without limitation, any voting agreement, shareholders agreement, irrevocable
proxy or voting trust, or its properties or assets are bound. The Subject Shares
are not, with respect to the voting or transfer of such Subject Shares, subject
to any other agreement, including any voting agreement, shareholders agreement,
irrevocable proxy, or voting trust.

 



 

 3 

 

(d)The Subject Shares and Convertible Securities. The Shareholder is either (i)
the legal and beneficial owner of, or (ii) the beneficial owner exercising
control and direction over all of the Subject Shares and Convertible Securities,
which are free and clear of all Encumbrances, except as provided under this
Agreement, for any restrictions under applicable Laws (including the Securities
Act of 1933) or as arising under the granting instrument or the terms of the
Convertible Securities (none of which will affect the execution, delivery and
performance by the Shareholder of this Agreement or the consummation by the
Shareholder of the transactions contemplated hereby). The only securities of the
Company legally or beneficially owned by the Shareholder, or over which the
Shareholder exercises control or direction, are those listed on Schedule A to
this Agreement. The Shareholder has the sole right to (A) vote, or to dispose
of, the Subject Shares and the Convertible Securities, and (B) Transfer, or to
cause the Transfer of, the Subject Shares and/or the Convertible Securities.
None of the Subject Shares is subject to any agreement, arrangement or
restriction with respect to the voting thereof, except as contemplated by this
Agreement. Except for the Warrants and the Convertible Securities, the
Shareholder has no agreement or option, or right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase or acquisition by the Shareholder or transfer to the Shareholder of
additional securities of the Company. In this Agreement, “Transfer” means, with
respect to a security, any direct or indirect assignment, sale, transfer,
tender, exchange, pledge, hypothecation, or the grant, creation, or suffrage of
an Encumbrance or security interest in or upon, or the gift, grant, or placement
in trust or other disposition of such security.

 

(e)Litigation. There is no action, claim, lawsuit, arbitration, mediation,
proceeding or investigation pending or, to the knowledge of the Shareholder,
threatened, against the Shareholder that would reasonably be expected to have an
adverse impact on the validity of this Agreement or any action taken or to be
taken by the Shareholder in connection with this Agreement.

 

(f)Sophisticated Seller. The Shareholder has independently and without reliance
upon the Purchaser, and based on such information as the Shareholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
The Shareholder acknowledges that the Purchaser has not made and does not make
any representation or warranty to the Shareholder, whether express or implied,
of any kind or character except as expressly set forth in this Agreement.

 

3.Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants to the Shareholder as follows as at the
date hereof and immediately prior to the time at which the Subject Shares are
acquired pursuant to the Arrangement, and acknowledges that the Shareholder is
relying upon such representations and warranties in connection with the matters
contemplated by this Agreement:

 

(a)Organization and Authority. The Purchaser is validly existing under the laws
of its jurisdiction of formation, continuance, incorporation or organization.
The execution and delivery of this Agreement by the Purchaser and the
consummation by it of the transactions contemplated by this Agreement have been
duly authorized by all necessary action and no other approvals or proceedings on
the part of the Purchaser are necessary to authorize this Agreement or the
transactions contemplated by this Agreement. The Purchaser has all necessary
power, authority and capacity to enter into this Agreement and to carry out all
of its obligations hereunder.

 



 

 4 

 

(b)Enforceability. This Agreement has been duly executed and delivered by the
Purchaser and constitutes a valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium and other laws
relating to or affecting creditors’ rights generally and to general principles
of equity.

 

(c)No Conflicts. The execution and delivery by the Purchaser of this Agreement
and the performance by the Purchaser of its obligations hereunder and the
completion of the transactions contemplated by this Agreement will not result
(with or without notice or the passage of time or the happening of any other
event or condition) in a violation or breach of, require any consent to be
obtained under, constitute a default under any provision of, or give rise to any
termination rights under any provision of (i) the constating documents of the
Purchaser, (ii) assuming the timely filing of such reports as may be required
under Securities Laws, any applicable Laws, (iii) any resolution of Purchaser’s
board of directors or similar body (or any committee thereof) or of Purchaser’s
securityholders (as applicable), or (iv) any obligations to which it is a party
or by which it is bound, including, without limitation, any voting agreement,
shareholders agreement, irrevocable proxy or voting trust, or its properties or
assets are bound, subject in all cases to the Purchaser’s obligations under the
Arrangement Agreement, including the requirement to obtain any consent
thereunder.

 

(d)Litigation. There is no action, claim, lawsuit, arbitration, mediation,
proceeding or investigation pending or, to the knowledge of the Purchaser,
threatened, against the Purchaser that would reasonably be expected to have an
adverse impact on the validity of this Agreement or any action taken or to be
taken by the Purchaser in connection with this Agreement.

 

4.Covenants of the Shareholder

 

Until the termination of this Agreement in accordance with Section 5, the
Shareholder irrevocably and unconditionally agrees as follows:

 

(a)Agreement to Vote in Favour. At any meeting of securityholders of the Company
called to vote upon the Arrangement (including the Meeting) or any of the other
transactions contemplated by the Arrangement Agreement or at any adjournment or
postponement thereof or in any other circumstances upon which a vote, consent or
other approval (including by written consent in lieu of a meeting) with respect
to the Arrangement or any of the other transactions contemplated by the
Arrangement Agreement is sought, the Shareholder shall cause its Subject Shares
to be counted as present (in person or by proxy) for purposes of establishing
quorum and shall vote (or cause to be voted) its Subject Shares (i) in favour of
the approval of the Arrangement and each of the other transactions contemplated
by the Arrangement Agreement (including, without limitation, the Arrangement
Resolution), and (ii) in favour of any other matter necessary for the
consummation of the Arrangement or any of the other transactions contemplated by
the Arrangement Agreement.

 



 

 5 

 

(b)Agreement to Vote Against. At any meeting of securityholders of the Company
(including the Meeting) or at any adjournment or postponement thereof or in any
other circumstances upon which a vote, consent or other approval of all or some
of the securityholders of the Company is sought (including by written consent in
lieu of a meeting), the Shareholder shall cause its Subject Shares to be counted
as present (in person or by proxy) for purposes of establishing quorum and, to
the extent not voted by the persons appointed as proxies under this Agreement,
shall vote (or cause to be voted) its Subject Shares against (i) any Acquisition
Proposal other than the Arrangement, (ii) any amendment of the Company’s
articles of incorporation or bylaws or other proposal or transaction involving
the Company or any of its subsidiaries, which amendment or other proposal or
transaction would in any manner delay, impede, frustrate, prevent or nullify the
Arrangement or any of the other transactions contemplated by the Arrangement
Agreement or change in any manner the voting rights of the Common Shares, and
(iii) any action, agreement, transaction or proposal that would result in a
breach of any representation, warranty, covenant, agreement or other obligation
of the Company in the Arrangement Agreement or of the Shareholder under this
Agreement or otherwise impede, interfere with, delay, postpone, discourage, or
adversely affect the consummation of the Arrangement or any of the other
transactions contemplated by the Arrangement Agreement.

 

(c)Proxies and Powers of Attorney. Shareholder hereby revokes any and all
previous proxies and power of attorneys that may conflict or be inconsistent
with the matters set forth in this Agreement, and no subsequent proxy (whether
revocable or irrevocable) or power of attorney shall be given by Shareholder,
except as otherwise expressly contemplated by this Agreement or as required by
any letter of transmittal in connection with the Transaction.

 

(d)Restrictions on Transfer of Subject Shares. The Shareholder agrees to not,
directly or indirectly, (i) Transfer any of the Subject Shares or Convertible
Securities, other than to allow for the cancellation of the Warrants or the
Options in accordance with the Arrangement and Arrangement Agreement, (ii) grant
any proxies, deposit any of its Subject Shares or Convertible Securities into
any voting trust or enter into any voting arrangement, whether by proxy, voting
agreement or otherwise, with respect to its Subject Shares or Convertible
Securities, other than pursuant to this Agreement or to an Affiliate of the
Shareholder, provided that the transferee of such Subject Shares or Convertible
Securities agrees to be bound by the terms of this Agreement and provided
further that the Shareholder shall remain jointly and severally liable with such
transferee for the observance and performance of the covenants and obligations
of the transferee under this Agreement, or (iii) take any action that would
result in a breach of any representation, warranty, covenant, agreement or other
obligation of the Shareholder under this Agreement or otherwise impede,
interfere with, delay, postpone, discourage, or adversely affect the
consummation of the Arrangement or any of the other transactions contemplated by
the Arrangement Agreement.

 



 

 6 

 

(e)Additional Shares. The Shareholder hereby agrees, during the term of this
Agreement, promptly to notify Purchaser of any new Subject Shares or Convertible
Securities acquired by Shareholder, if any, after the execution of this
Agreement. Any such shares shall be subject to the terms of this Agreement as
though owned by the Shareholder on the date of this Agreement.

 

(f)Certain Other Covenants.

 

The Shareholder:

 

(i)hereby agrees to not exercise any Dissent Rights with respect to the
Arrangement;

 

(ii)consents to (A) details of, or a summary of, this Agreement being set out in
any press release, information circular and court documents or other public
disclosure document produced by the Company, the Purchaser or any of their
respective Affiliates in connection with the transactions contemplated by this
Agreement and the Arrangement Agreement; and (B) this Agreement being made
publicly available, including by filing on SEDAR and/or EDGAR. The Purchaser
shall provide the Shareholder with a reasonable opportunity to review and
comment on any disclosure mentioning specifically the Shareholder in any press
release or other disclosure document that the Purchaser proposes to issue or
disclose after the date hereof, and the Shareholder shall promptly provide any
comment, which shall be given reasonable consideration by the Purchaser prior to
the disclosure being made. The Shareholder acknowledges and agrees that a
summary of the negotiations leading to its execution and delivery may appear in
the Circular for the Meeting and in any other public disclosure document
required by any applicable Laws. The Shareholder agrees, as promptly as
practicable, to notify Purchaser of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document, if and to the extent Shareholder becomes aware that any shall have
become false or misleading in any respect.

 

(iii)acknowledges and agrees (A) the Company has agreed to cause its
Representatives to comply with certain terms and conditions of the provisions
set forth in Section 6.1 of the Arrangement Agreement (the “Non-Solicitation
Provisions”), (B) that he, she or it is a Representative of the Company for the
purposes of the Non-Solicitation Provisions, and (C) to abide by the terms of
the Non-Solicitation Provisions; and

 

(iv)on or before the fifth (5th) Business Day prior to the Meeting, duly
complete and cause forms of proxy in respect of all of the Subject Shares, and
any other documents required in accordance with the Arrangement, to be validly
delivered in support of the Arrangement, and will not withdraw the forms of
proxy.

 



 

 7 

 

5.Termination

 

This Agreement shall terminate upon the earliest to occur of:

 

(a)the written agreement of the Purchaser and the Shareholder;

 



(b)notice being delivered by the Shareholder to the Purchaser if, without the
prior written consent of the Shareholder, (i) there is any decrease or change in
the form of consideration payable for the outstanding Common Shares, Warrants or
Convertible Securities as set out in the Arrangement Agreement, or (ii) any
amendment or change of the Outside Date to a date later than December 31, 2016,
other than an extension of the Outside Date by not more than two months after
December 31, 2016 in accordance with the definition in the Arrangement Agreement
as of the date hereof;

 

(c)the Effective Time; and

 

(d)the termination of the Arrangement Agreement in accordance with its terms.

 

6.Pre-Acquisition Reorganization

 



In the event that the Purchaser proposes a Pre-Acquisition Reorganization that
is not contemplated in the Plan of Arrangement on the date hereof:

 

(a)the Purchaser shall provide notice to the Shareholder of such proposed
Pre-Acquisition Reorganization at the same time as giving notice to the Company,
along with the same information and documentation provided to the Company;

 

(b)the Shareholder may provide a notice to the Purchaser no later than 5:00 p.m.
(Toronto time) on or before the third (3rd) Business Days following the date on
which delivery of the notice referred to in Section 6(a) above is made that the
proposed Pre-Acquisition Reorganization would have a material adverse impact on
the Shareholder along with sufficient information and documentation to evidence
such material adverse impact and allow the Purchaser and its advisors to
research and review methods for undertaking the Pre-Acquisition Reorganization
in a manner that does not have a material impact on the Shareholder, should the
Shareholder fail to timely provide such notice, it shall be deemed to have
accepted such Pre-Acquisition Reorganization as not having a material adverse
impact on the Shareholder;

 

(c)if the Shareholder provides the notice contemplated in Section 6(b) above, it
shall use commercially reasonable efforts commencing within three (3) Business
Days after the giving of its notice and continuing until the Business Day prior
to the date of the Meeting (if applicable), to cooperate, and to cause its
advisors to cooperate, in good faith with the Purchaser, the Company and their
respective counsel and other applicable advisors to determine a manner in which
the Pre-Acquisition Reorganization may be undertaken without resulting in a
material adverse impact on the Shareholder, while achieving to the fullest
extent possible the objectives of the Pre-Acquisition Reorganization;

 





 

 8 

 



(d)in the event that after following the above procedure, the proposed
Pre-Acquisition Reorganization would still have a material adverse impact on the
Shareholder, the Shareholder will be relieved from all of its obligations under
Section 4 hereof other than the obligation contained in Section 4(f)(iii).

 

7.Governing Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Ontario and the federal laws of Canada applicable therein. The
parties hereby irrevocably and unconditionally consent to the jurisdiction of
and submit to the courts of the Province of Ontario for any actions, suits or
proceedings arising out of or relating to this Agreement or the matters
contemplated herein (and agree not to commence any action, suit or proceeding
relating hereto except in such courts) and further agree that service of any
process, summons, notice or document by registered mail to the addresses of the
parties set forth in this Agreement shall be effective service of process for
any action, suit or proceeding brought against any party in such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
matters contemplated herein in the courts of the Province of Ontario and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding so brought has been
brought in an inconvenient forum.

 

8.Specific Performance

 

The Shareholder and the Purchaser each acknowledges and agrees that (a) its
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, and (b) a violation of any of the
terms of such covenants, obligations or agreements may cause the other party
irreparable injury for which monetary damages would not be an adequate remedy.
Therefore, each party agrees that the other parties shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such party from committing any violation of
such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies available at law or
in equity.

 

9.Amendment, Waivers, Etc.

 

Neither this Agreement nor any term hereof may be amended or otherwise modified
other than by an instrument in writing signed by each of the parties hereto. No
provision of this Agreement may be waived, discharged or terminated other than
by an instrument in writing signed by the party against whom the enforcement of
such waiver, discharge or termination is sought.

 

10.Assignment; No Third Party Beneficiaries

 

This Agreement shall not be assignable or otherwise transferable by a party
without the prior consent of the other party, and any attempt to so assign or
otherwise transfer this Agreement without such consent shall be void and of no
effect. Notwithstanding the foregoing, the Purchaser may assign all or any part
of its rights hereunder to, and its obligations hereunder may be assumed by, any
of its Affiliates, provided that if such assignment and/or assumption takes
place, the Purchaser shall continue to be jointly and severally liable with such
Affiliate for all obligations hereunder. This Agreement shall be binding upon
the respective heirs, successors, legal representatives and permitted assigns of
the parties hereto. Nothing in this Agreement shall be construed as giving any
person, other than the parties hereto and their heirs, successors, legal
representatives and permitted assigns, any right, remedy or claim under or in
respect of this Agreement or any provision hereof.

 



 

 9 

 

11.Notices

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered if delivered personally or sent by facsimile or e-mail transmission
(which is confirmed) or if sent by prepaid overnight courier (providing proof of
delivery), to the parties at the following addresses (or at such other addresses
as shall be specified by any party by notice to the other parties given in
accordance with these provisions)

 

(a)if to the Purchaser:

 

c/o Sunovion Pharmaceuticals Inc.

84 Waterford Dr.

Malborough, Massachusetts 01752

USA

 

Attention:Gregory M. Bokar, Sr. Vice President, Legal Affairs and Corporate
Secretary

Facsimile:508.357.7511

Email:Gregory.Bokar@sunovion.com

 

with a copy to (which shall not constitute notice):

 

Reed Smith LLP
Suite 250
136 Main Street
Princeton, New Jersey 08540

 

  Attention: Diane M. Frenier   Facsimile: 609.951.0824   Email:  
dfrenier@reedsmith.com

 

  Attention: Edward P. Bromley III   Facsimile: 609.951.0824   Email:  
ebromley@reedsmith.com

 

and to:

 

Goodmans LLP

Bay Adelaide Centre
333 Bay Street, Suite 3400
Toronto ON M5H 2S7
Canada




 

 10 





  Attention: Stephen H. Halperin   Facsimile: 416.979.1234   Email:  
shalperin@goodmans.ca

 

  Attention: Sheldon N. Freeman   Facsimile: 416.979.1234   Email:  
sfreeman@goodmans.ca

 

 

(b)if to the Shareholder:

 



[c/o] Dexcel Pharma Technologies Ltd.
1 Dexcel St.,
Or Akiva, 30600000, Israel



 

  Attention:

Ilan Oren, Vice President, Business Development

  Email:

Ilan.Oren@dexcel.com

 

with a copy to (which shall not constitute notice):

 

Osler, Hoskin & Harcourt LLP
1000 De La Gauchetière Street W., Suite 2100
Montréal, Québec
H3B 4W5

 

  Attention: Francois Paradis   Facsimile: 514.904.8101   Email:  
fparadis@osler.com

 

The failure to send or deliver a copy of a notice or other communication to the
referred to counsel, as the case may be, shall not invalidate any notice given
under this section.

 

12.Remedies

 

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

 

13.Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any applicable Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 



 

 11 

 

14.Entire Agreement

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 

15.Acknowledgement

 

The Purchaser acknowledges and agrees that the Shareholder is bound hereunder
solely in its capacity as a securityholder of the Company and, if the
Shareholder is a director, officer or employee of the Company, that the
provisions hereof shall not be deemed or interpreted to bind the Shareholder in
his or her capacity as a director, officer or employee of the Company. Nothing
in this Agreement shall (i) limit any person from fulfilling his or her
fiduciary duties as a director or officer of the Company, or (ii) prevent the
Shareholder, if the Shareholder is a director or officer of the Company, from
engaging in such Shareholder’s capacity as a director or officer of the Company,
in discussions or negotiations with a person in response to any Acquisition
Proposal strictly in accordance with the provisions of the Arrangement
Agreement.

 

16.Further Assurances

 

Subject to the terms and conditions of this Agreement, the Shareholder and the
Purchaser each agrees to cooperate in good faith and use all commercially
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable for the discharge of its
obligations under this Agreement, including its obligations under Securities
Laws and the execution and delivery of such documents as the other party may
reasonably require.

 

17.Expenses

 

Each of the Shareholder and the Purchaser will pay its own costs and expenses
(including the fees and disbursements of legal counsel and other advisers)
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated by this Agreement.

 

18.Definitional and Interpretive Provisions

 

The article and section headings of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement. In
this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender include
all genders. References in this Agreement to the words “include”, “includes” or
“including” shall be deemed to be followed by the words “without limitation”
whether or not they are in fact followed by those words or words of like import.
The words “hereof”, “herein”, “hereto”, “hereunder”, and “hereby” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. References to any agreement
or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any person include the successors and permitted assigns of that
person. References to a particular statute or other Law shall be to such statute
or other Law and the rules, regulations and published legally binding policies
made thereunder, as in force as at the date of this Agreement, and as the same
may be amended, re-enacted, consolidated or replaced from time to time, and any
successor statute or other Law thereto, unless otherwise expressly provided,
supplements or supersedes any such statute or other Law or any such rule,
regulation or legally binding policy.

 



 

 12 

 

19.Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the parties.

 

[Signature pages follow]

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date written above.

 

 



  SUNOVION CNS DEVELOPMENT CANADA ULC           Per:       Name: Gregory Bokar  
  Title: Director











 

OR

 





  [SHAREHOLDER]           Per:       Name:     Title:



 

 



 

 

 

 

SCHEDULE “A”

 

 

 

Security Details Common Shares:   Warrants:   Convertible Securities – Options:
  Convertible Securities – Other:  

 

 

 

 



 

 